DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/24/2022 has been entered – Claims 1, 9, and 20 are amended. Claims 1-20 remain pending in this application. 

The objection to the abstract of the disclosure as previously set forth in the Non-Final Office Action mailed 05/25/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 9-10 and 12-19 under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2013/0168656 A1) as previously set forth in the Non-Final Office Action mailed 05/25/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejections of Claims 1-5, 8, and 11 under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1), Claim 6 under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 2 above, and further in view of Suzuri et al. (US 2006/0175957 A1), Claim 7 under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 2 above, when taken with the evidence of Ossila (F4TCNQ Material Properties) and Claim 20 under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 9 above, and further in view of Luo et al. (“Exploring the Photodeactivation…”) as previously set forth in the Non-Final Office Action mailed 05/25/2022 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The provisional rejections of Claims 9-11, 13-16, and 18 on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/669,208, Claims 9-10, 14-16, and 18 on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 16/742,066, Claims 9-10, 14-16, and 18 on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/714,608, Claims 1-3, 9-10, 14-16, and 18 on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of copending Application No. 16/998,878, Claims 9-10, 13-16, and 18 on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of copending Application No. 17/159,895, and Claims 9, 14-16, and 18 on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 17/329,880 as previously set forth in the Non-Final Office Action mailed 05/25/2022 are herein revised in accordance with Applicant’s amendment. 

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 26-29 of the reply with respect to the rejections of the claims under 35 USC §§ 102 and 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 26 of the reply that the independent Claim 9 has been amended to recite that one selected from ring A1, ring A2, and ring A4 comprises a 5-membered ring comprising two or more N atoms. Applicant asserts that “by the Examiner’s own admission on Page 7 of the [Non-Final] Office Action, the Tsai reference contains no explicit disclosure of this limitation.” 
Examiner’s Response – The Examiner respectfully disagrees. The discussion on Page 7 of the previous Office Action stated only that “Tsai’s Compound 132 does not include a 5-membered ring comprising two or more N atoms.” When taken as a whole, the Tsai reference does include compounds which read on the newly amended claim including Compounds 66 and 69 (see the rejection of Claim 9 under 35 USC § 102 below for greater detail). Indeed, the Examiner noted in the previous Office Action at Page 7 that Tsai disclosed such compounds including imidazole rings which are 5-membered rings including two N atoms. 
Applicant’s Argument – Applicant argues on Pages 26-27 of the reply that Compounds 66 and 69 of Tsai cannot be considered analogous to the instant Formula 1 because the two imidazole moieties in each of these compounds would correspond to rings A1 and A2 in the case where a1 is zero or to rings A1 and A4 in the case where a4 is 0. 
Examiner’s Response – It appears Applicant is arguing that Formula 1 (as recited in the independent Claims 1 and 9) allows only one of A1 + A2 or one of A1 + A4 to be an imidazole ring. The Examiner respectfully disagrees. As discussed in the rejection of Claims 1 and 9 under 35 USC § 112(b) below, the claims are interpreted as requiring that at least one of the rings A1, A2, and A4 is a group comprising a 5-membered ring comprising two or more N atoms (such that the other two are rings within the broader definition for the groups A1-A4 including a group comprising a 5-membered ring comprising two N atoms as well). Accordingly, the Examiner maintains that Tsai’s Compounds 66 and 69 may be considered compounds according to the instant Formula 1 as currently presented. 
Applicant’s Argument – Applicant argues on Pages 27-28 of the reply that a single bond is included within the definitions of L1 and L4 of Formula 1 as defined in Claims 1 and 9 which allows for chemical structures other than the three 6-membered metallocene units required by the Tsai reference.  
Examiner’s Response – The Examiner notes that the fact that the groups L1 and L4 may be single bonds does not negate the fact that the Compounds 66 and 69 may be considered compounds according to Formula 1 of the instant claim as described in greater detail below because it is not required that L1 and L4 are single bonds.
Applicant’s Argument – Applicant argues on Pages 28-29 of the reply that the dependent claims are patentable by virtue of their dependency from Claims 1 or 9 as discussed above.
Examiner’s Response – Applicant has not provided additional arguments with respect to these rejections and therefore this is not found persuasive for the reasons described in greater detail above. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the instant claims recite the limitation “one selected from ring A1, ring A2, and ring A4 comprises a 5-membered ring comprising two or more N atoms” which renders the claim indefinite because it is unclear if said limitation is intended to require that only one of the rings A1, A2, and A4 may comprise a 5-membered ring comprising two or more N atoms (such that the other two are rings within the broader definition for the groups A1-A4 other than a group comprising a 5-membered ring comprising two N atoms) or if it is intended to require that at least one of the rings A1, A2, and A4 comprises a 5-membered ring comprising two or more N atoms (such that the other two are rings within the broader definition for the groups A1-A4 including a group comprising a 5-membered ring comprising two N atoms as well). For purposes of interpretation herein, the latter will be assumed. 
Dependent Claims 2-8 and 10-20 are rejected for failing to overcome the deficiencies of their respective parent Claims 1 and 9. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9-10, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2013/0168656 A1).
Regarding Claims 9-10 and 14-16, and 18, Tsai teaches organometallic structures including Compounds 66 and 69 (see Pg. 18) which are both compounds according to the instant claims. See, for example, Compound 69 which is displayed below for comparison to Formula 1 of the instant claim(s). 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
    Tsai 69: 
    PNG
    media_image2.png
    403
    527
    media_image2.png
    Greyscale


	As seen from the above structures, Tsai’s Compound 132 meets each of the following limitations of the instant claim(s): 
M1 is Pt
A1 + A4 are each independently C3 heterocyclic groups (imidazole carbenes) which are 5-membered rings comprising 2 N atoms  
A2 + A3 are each independently C6 carbocyclic groups (benzene) 
Y1 to Y4 are each C
L1 + L3 are each independently C(R5)(R6) wherein R5 and R6 are each  unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (a fluorene); a1 + a3 are each independently 1
L2 is N(R5) wherein R5 is an unsubstituted C6 aryl group (phenyl); a2 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 + R4 are each independently an unsubstituted C1 alkyl group (methyl); b1 + b4 are each independently 1
R2 + R3 are each independently hydrogen; b2 + b3 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

Claims 9-10, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Li et al. (US 2016/0133862 A1).
Regarding Claims 9-10, 14-16, and 18, Li teaches organometallic compounds including the following compound, referred to herein as L1 and reproduced below (See Pg. 77) for comparison to Formula 1 of the instant claim(s). 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
       L1: 
    PNG
    media_image3.png
    296
    303
    media_image3.png
    Greyscale


	As seen from the above structures, Li’s compound L1 meets each of the following limitations of the instant claim(s): 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole carbene) which is 5-membered ring comprising 2 N atoms; Y1 is C  
A2 + A3 are each independently C6 carbocyclic groups (benzene); Y2 + Y3 are each C 
A4 is a C5 heterocyclic group (pyridine); Y4 are each C
L1 is a single bond; a1 is 1
L2 + L3 are each independently C(R5)(R6) wherein R5 and R6 are each  unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (a fluorene); a2 + a3 are each independently 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 are each independently 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present










Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 9 above.
Regarding Claims 1-4, Tsai teaches phosphorescent platinum complexes for use in OLED devices (see Abstract). Tsai teaches that their inventive complexes, which contain three 6-membered metallocene units, have particularly desirable properties such as small HOMO-LUMO energy gaps and high triplet energies (see [0051]). Tsai teaches an exemplary device including a first electrode (an anode), a second electrode (a cathode), and an organic layer therebetween including an emission layer wherein said emission layer includes a host and 20 wt% of a compound according to their general formula as a dopant (see [0071]-[0072]). The organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole injection layer, a hole transport layer, and an electron blocking layer (see [0072]). Likewise, the organic layer further comprises an electron transport region between the emission layer and the second electrode including a hole blocking layer and an electron transport layer (see [0072]). 
Tsai does not explicitly teach an OLED comprising a compound according to the instant claim (such as Compound 66 or 69). However, Tsai teaches that compounds according to their general formula are useful as emitting dopants in the emission layer of an OLED (see [0065]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED of Tsai using Compound 66 or 69 because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitting dopant in the emission layer of the OLED of Tsai and possessing the benefits taught by Tsai. One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds according to Tsai’s general formula having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
As discussed in detail above with respect to Claim 9, Compounds 66 and 69 are each a compound according to Formula 1 as required by the instant claim.

Regarding Claim 5, Tsai teaches the organic light-emitting device according to Claim 3 above wherein the emission layer includes the phosphorescent Compound 66 or 69. Tsai appears silent with respect to the property wherein the emission layer is configured to emit blue light or green light having a wavelength of maximum emission in a range of 400 nm or more and 600 nm or less. However, as discussed above, Compounds 66 and 69 are compounds according to Formula 1 of the instant application and are included in the emission layer having the structure as required of Claim 3. Accordingly, the claimed property is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 8, Tsai teaches the organic light-emitting device according to Claim 2 above. Tsai’s device as described above includes a hole blocking layer in the electron transport region but the hole blocking layer does not include a phosphine oxide and/or a silyl-containing compound (see [0072]). However, Tsai suggests that suitable materials for the hole blocking layer include silylated compounds such as that displayed in Table 6 (see Pg. 89). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the exemplary silyl-containing compound of Table 6 for the hole blocking material in the exemplary OLED of Tsai. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the hole blocking layer would remain useful in the OLEDs of Tsai and would possess the benefits suggested by Tsai. See MPEP § 2143(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 2 above, and further in view of Suzuri et al. (US 2006/0175957 A1). 
Regarding Claim 6, Tsai teaches the organic light-emitting device according to Claim 2 above wherein the OLED includes hole blocking and electron blocking layers but Tsai does not teach an OLED wherein the blocking layer(s) include the organometallic compound according to Formula 1 (i.e. Compound 132). 
However, in the analogous art of organic electroluminescent devices comprising a hole blocking layer, Suzuri teaches OLEDs having an anode, a cathode, and a light emitting layer therebetween containing a phosphorescent compound (see [0062]). Suzuri’s OLEDs further comprise a hole blocking layer adjacent to the light emitting layer and between the light emitting layer and the cathode wherein said hole blocking layer includes a phosphorescent compound and the content of the phosphorescent compound in the blocking layer is in the range of 0.1 to 50% of the content of the phosphorescent compound in the light emitting layer (see [0062]). Suzuri suggests that such a configuration ensures that holes migrating into the hole blocking layer are stabilized and suppresses deterioration of the hole blocking layer, thereby elongating the life of the OLED (see [0063]). Furthermore, Suzuri suggests that the phosphorescent compound in the light emitting layer and in the hole blocking layer may be the same (see [0023]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the OLED of Tsai by forming the hole blocking layer using the phosphorescent Compound 66 or 69 (in an amount of 0.1-50% of the concentration of said compound in the light emitting layer) for the benefit of improved device lifetime as suggested by Suzuri. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) as applied to Claim 2 above, when taken with the evidence of Ossila (F4TCNQ Material Properties). 
Regarding Claim 7, Tsai teaches the organic light-emitting device according to Claim 2 above wherein the hole transport layer is pure NPD (see [0072]). That is, Tsai does not teach that the hole transport layer is p-doped in the device described above. However, Tsai also suggests that suitable materials for the hole transport layer include m-MTDATA p-doped with F4-TCNQ at a molar ratio of 50:1 (see [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the OLED by substituting the NPD hole transporting layer for the p-doped layer described above. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified hole transporting layer would remain useful in the OLEDs of Tsai and would possess the benefits as described above suggested by Tsai. See MPEP § 2143(B).
As evidenced by Ossila, the F4-TCNQ p-dopant has a lowest unoccupied molecular orbital (LUMO) level of 5.2 eV (see Pg. 2 – “General Information”) which falls within the claimed range of about -3.5 eV or less. 

Claims 1-3, 5, 11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Li et al. (US 2016/0133862 A1) as applied to Claim 9 above.
Regarding Claims 1-3, Li teaches phosphorescent platinum complexes for use as emitters in OLED devices (see Abstract). Li teaches that their inventive complexes have improved stability and efficiency over traditional complexes (see [0092]). Li teaches an exemplary device including a first electrode (an anode 104), a second electrode (a cathode 112), and an organic layer therebetween including an emission layer 108 wherein said emission layer includes a host and compound according to their general formula as a dopant (see Fig. 1 & [0271]). The organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole transport layer 106 and an electron transport region between the emission layer and the second electrode including an electron transport layer 110 (see [0217]). 
Li does not explicitly teach an OLED comprising a compound according to the instant claim (such as L1). However, Li teaches that compounds according to their general formula are useful as emitting dopants in the emission layer of an OLED (see [0100]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED of Li using the compound L1 as the emitter because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitting dopant in the emission layer of the OLED of Li and possessing the benefits taught by Li. One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds according to Li’s general formula having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
As discussed in detail above with respect to Claim 9, Li’s compound L1 is a compound according to Formula 1 as required by the instant claim.

Regarding Claim 5, Tsai teaches the organic light-emitting device according to Claim 3 above wherein the emission layer includes the phosphorescent compound L1. Li appears silent with respect to the property wherein the emission layer including L1 is configured to emit blue light or green light having a wavelength of maximum emission in a range of 400 nm or more and 600 nm or less although Li does suggest that their complexes have a significant blue shift due to the present of the carbon-based bridging groups (see [0090]). 
Furthermore, as discussed above, L1 is a compound according to Formula 1 of the instant application and is included in the emission layer having the structure as required of Claim 3. Likewise, the structure of L1 is significantly similar to that of exemplary compounds in the instant specification. See, for example, Compound 2 which is shown in Table 2 to emit light having a wavelength of 558 nm. Accordingly, the claimed property is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 11-13, 17, and 19, Li teaches the compound L1 according to Claim 9 above wherein A1 is an imidazole carbene ring (a 5-membered ring comprising two N atoms). A3 in L1 is a benzene ring and therefore L1 is not a compound wherein the ring A3 is a 6-membered ring comprising one or more N atoms. Li does not explicitly teach an embodiment meeting said requirement. However, Li’s L1 is a compound according to Li’s general Formula I (see [0007]). Li teaches that their inventive complexes have improved stability and efficiency over traditional complexes (see [0092]). 

Li Formula I: 
    PNG
    media_image4.png
    176
    225
    media_image4.png
    Greyscale


As seen from the structure above, the instant A3 benzene ring corresponds to the ring L3 in Formula I wherein the atom bound to the metal center V3 may be C (as seen in L1) or N, among others (see [0012]). Likewise, the instant A4 pyridine ring corresponds to the ring L4 in Formula I wherein the atom bound to the metal center V4 may be N (as seen in L1) or C, among others (see [0012]). Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a N atom for the C atom in the V3 position and to simultaneously substitute a C atom for the N atom in the V4 position. The substitutions would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful in the OLED of Li and would possess the benefits as described above suggested by Li. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select N for V3 and C for V4 in the above modification as it would have been a choice from a finite number of identified, predictable solutions of an atom suitable for said groups V3 and/or V4 in a compound according to Li’s Formula I. The ordinarily skilled artisan would have been motivated to produce additional compounds represented by Li’s Formula I having the benefits taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modification would yield the following compound, referred to herein as L2. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
       L2: 
    PNG
    media_image5.png
    742
    727
    media_image5.png
    Greyscale


Li’s L2 meets the requirement of Claim 11 since A3 is a pyridine ring (a 6-membered ring including at least one N atom). Likewise, L2 satisfies the requirements of Claims 12 and 13 since A3 is a pyridine ring represented by Formula 2-2(1) in which Y15 is N, A1 is an imidazole ring represented by Formula 2-1(32), A2 is a benzene ring represented by Formula 2-2(1), and A4 is a benzene ring represented by Formula 2-1(1). 
Furthermore, L2 is a compound according to Claim 17 wherein B1 – B4 are single bonds, Y3 is N and a bond between Y3 + M is a coordinate bond, and Y1, Y2, and Y4 are each C wherein the bonds between Y2 + M and Y4 + M are each covalent bonds and the bond between Y1 + M is a coordinate bond. Finally, L2 is a compound according to Formula 1-3 of Claim 19 wherein relevant variables are as described above in the discussion of Claim 9 and the instant section. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Li et al. (US 2016/0133862 A1) as applied to Claim 2 above, and further in view of Suzuri et al. (US 2006/0175957 A1). 
Regarding Claim 6, Li teaches the organic light-emitting device according to Claim 2 above but Li’s OLED does not include a blocking layer (hole and/or electron) including the organometallic compound according to the instant Formula 1 (i.e. L1). 
However, in the analogous art of organic electroluminescent devices comprising a hole blocking layer, Suzuri teaches OLEDs having an anode, a cathode, and a light emitting layer therebetween containing a phosphorescent compound (see [0062]). Suzuri’s OLEDs further comprise a hole blocking layer adjacent to the light emitting layer and between the light emitting layer and the cathode wherein said hole blocking layer includes a phosphorescent compound and the content of the phosphorescent compound in the blocking layer is in the range of 0.1 to 50% of the content of the phosphorescent compound in the light emitting layer (see [0062]). Suzuri suggests that such a configuration ensures that holes migrating into the hole blocking layer are stabilized and suppresses deterioration of the hole blocking layer, thereby elongating the life of the OLED (see [0063]). Furthermore, Suzuri suggests that the phosphorescent compound in the light emitting layer and in the hole blocking layer may be the same (see [0023]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the OLED of Li by adding a hole blocking layer including L1 (in an amount of 0.1-50% of the concentration of Compound L1 in the light emitting layer) for the benefit of improved device lifetime as suggested by Suzuri. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Li et al. (US 2016/0133862 A1) as applied to Claim 9 above, and further in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 17, Pgs 69-77, 2016). 
Regarding Claim 20, Li teaches the compound L1 according to Claim 9 above. Li's L1 is not an embodiment according to the instant claim at least because the position of the benzene/pyridine rings within the ligand to not correspond to those of the instant claim and because it does not include a tert-butyl substituent. However, Li’s L1 is a compound according to Li’s general Formula I (see [0007]). Li teaches that their inventive complexes have improved stability and efficiency over traditional complexes (see [0092]). 

Li Formula I: 
    PNG
    media_image4.png
    176
    225
    media_image4.png
    Greyscale


As seen from the structure above, the instant A3 benzene ring corresponds to the ring L3 in Formula I wherein the atom bound to the metal center V3 may be C (as seen in L1) or N, among others (see [0012]). Likewise, the instant A4 pyridine ring corresponds to the ring L4 in Formula I wherein the atom bound to the metal center V4 may be N (as seen in L1) or C, among others (see [0012]). Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a N atom for the C atom in the V3 position and to simultaneously substitute a C atom for the N atom in the V4 position. The substitutions would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful in the OLED of Li and would possess the benefits as described above suggested by Li. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select N for V3 and C for V4 in the above modification as it would have been a choice from a finite number of identified, predictable solutions of an atom suitable for said groups V3 and/or V4 in a compound according to Li’s Formula I. The ordinarily skilled artisan would have been motivated to produce additional compounds represented by Li’s Formula I having the benefits taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Concerning the possible substituents for L1, Li suggests that the rings in complexes according to their general formula may be substituted with groups such as alkyl groups (see [0015]) which include tert-butyl groups, among others (see [0052]). Furthermore, Li teaches exemplary compounds including a tert-butyl substituent (see for example the structures in the left-hand column on Pg. 80). Furthermore, in the analogous art of transition metal (platinum) complexes for use as dopants in OLEDs, Luo suggests that tert-butyl groups are extensively used as substituent units in transition metal complexes and that the steric property of tert-butyl groups can effectively suppress intermolecular interactions of transition metal complexes which is good for improving the efficiency and color purity of OLEDs (see Pg. 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify the compound L1 by adding a tert-butyl substituent for the benefit of its steric properties which imputes efficiency and color purity of OLEDs as suggested by Luo. 
Regarding the specific location of said tert-butyl, it would have been obvious to one of ordinary skill performing the above modification to select the position para to the N on the ring corresponding to the ring A3 of the instant Formula 1. Such a selection would have involved a choice from a finite number of identified, predictable solutions for the location of a substituent on the ligand of L1 which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 
The above modifications would yield the following compound, referred to herein as L3 and reproduced below for comparison to Compound 2 of the instant claim. As seen from the structures below, L3 is equivalent to Compound 2 of the instant claim. 

Instant: 
    PNG
    media_image6.png
    374
    347
    media_image6.png
    Greyscale
        L3: 
    PNG
    media_image7.png
    743
    710
    media_image7.png
    Greyscale


















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11, 13-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/669,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 14-16, and 18, copending Application No. 16/669,208 discloses a variety of organometallic compounds in Claim 16 including BD1 to BD5 and BD51 to BD80 which are compounds according to Formula 1 of the instant claims. For example, BD1 is reproduced below for comparison to the Formula 1.

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
    ‘208 BD1: 
    PNG
    media_image8.png
    347
    341
    media_image8.png
    Greyscale


	As seen from the above structures, BD1 of copending Application No. 16/669,208 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole – a 5-membered ring with two N atoms); Y1 is C
A2 + A3 are each a C6 carbocyclic group (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 to L3 are each independently C(R5)(R6) wherein R5 and R6 are each  unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (a fluorene); a1 to a3 are each independently 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 16/742,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 14-16, and 18, copending Application No. 16/742,066 discloses a variety of organometallic compounds in Claim 20 including Compound 4 which is a compound according to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘066 Comp 4: 
    PNG
    media_image9.png
    378
    367
    media_image9.png
    Greyscale


	As seen from the above structures, Compound 4 of copending Application No. 16/742,066 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole – a 5-membered ring with two N atoms); Y1 is C
A2 is a C7 heterocyclic group (imidazopyridine); Y2 is C
A3 is a C6 carbocyclic group (benzene); Y3 is C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is C(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (fluorene); a2 is 1
L3 is N(R5) wherein R5 is a substituted C6 aryl group (phenyl); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2  is an unsubstituted C1 alkyl group (methyl); b2 is 2
R3 is a substituted C6 aryl group (phenyl); b3 is 1
R4  is an unsubstituted C4 alkyl group (tert-butyl); b4 is 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/714,608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 14-16, and 18, copending Application No. 16/714,608 discloses a variety of organometallic compounds in Claim 16 including Compounds 5-6, 14-15, 23-24, 32-33, 41-42, and 50-51 which are compounds according to Formula 1 of the instant claims. For example, Compound 6 is reproduced below for comparison to the Formula 1. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
      ‘608 Comp 6: 
    PNG
    media_image10.png
    397
    386
    media_image10.png
    Greyscale


	As seen from the above structures, Compound 6 of copending Application No. 16/714,608 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C3 heterocyclic group (imidazole – a 5-membered ring with two N atoms); Y1 is C
A2 is a C6 carbocyclic group (benzene); Y2 is C
A3 is a C7 heterocyclic group (imidazopyridine); Y3 is C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is C(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (fluorene); a2 is 1
L3 is O; a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 is hydrogen; b2 is 1
R3  is an unsubstituted C1 alkyl group (methyl); b3 is 2
R4  is an unsubstituted C4 alkyl group (tert-butyl); b4 is 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9-10, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of copending Application No. 16/998,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 1-3, 9-10, 14-16, and 18, copending Application No. 16/998,878 discloses an organic electroluminescent device wherein the emission layer comprises at least one of a variety of organometallic compounds in Claim 14 including Compounds 30, 43, and 60 which are compounds according to Formula 1 of the instant claims. For example, Compound 30 is reproduced below for comparison to the Formula 1. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘878 Comp 30: 
    PNG
    media_image11.png
    369
    382
    media_image11.png
    Greyscale


	As seen from the above structures, Compound 30 of copending Application No. 16/998,878 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C2 heterocyclic group (triazole – a 5-membered ring with three N atoms); Y1 is C
A2 + A3 are each a C6 carbocyclic groups (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is Si(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C12 heterocyclic group; a2 is 1
L3 is N(R5) wherein R5 is a substituted C6 aryl group (phenyl); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

The device comprises a first electrode, a second electrode, and an organic layer therebetween including an emission layer comprising the organometallic compound above. The device further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode (see Claim 1 copending Application No. 16/998,878). Note that the hole transport region and the electron transport region may be considered to be hole transport and electron transport layers, respectively. Note also that, given the configuration of the hole/electron transport regions, the first electrode may be considered an anode and the second electrode may be considered a cathode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10, 13-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of copending Application No. 17/159,895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9-10, 13-16, and 18, copending Application No. 17/159,895 discloses a variety of organometallic compounds in Claim 12 including Compounds 109 and 119 which are compounds according to Formula 1 of the instant claims. For example, Compound 109 is reproduced below for comparison to the Formula 1. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘895 Comp 109: 
    PNG
    media_image12.png
    413
    411
    media_image12.png
    Greyscale


	As seen from the above structures, Compound 109 of copending Application No. 17/159,895 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C7 heterocyclic group (benzimidazole – a group comprising a 5-membered ring with two N atoms); Y1 is C
A2 + A3 are each a C6 carbocyclic groups (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is N(R5) wherein R5 is a substituted C6 aryl group (m-diphenylbenzene); a2 is 1
L3 is C(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C13 carbocyclic group (fluorene); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is an unsubstituted C1 alkyl group (methyl); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 17/329,880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 9, 14-16, and 18, copending Application No. 17/329,880 discloses a variety of organometallic compounds in Claim 20 including Compound 89 which is a compound according to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale
     ‘880 Comp 89: 
    PNG
    media_image13.png
    381
    340
    media_image13.png
    Greyscale


	As seen from the above structures, Compound 89 of copending Application No. 17/329,880 meets each of the following limitations of the instant claims: 
M1 is Pt
A1 is a C11 heterocyclic group (naphtho-imidazole – a group comprising a 5-membered ring with two N atoms); Y1 is C
A2 + A3 are each a C6 carbocyclic groups (benzene); Y2 + Y3 are each C
A4 is a C5 heterocyclic group (pyridine); Y4 is N
L1 is a single bond; a1 is 1
L2 is Si(R5)(R6) wherein R5 and R6 are each unsubstituted C6 aryl groups (phenyls) linked to form an unsubstituted C12 heterocyclic group; a2 is 1
L3 is N(R5) wherein R5 is a substituted C6 aryl group (phenyl); a3 is 1
a4 is 0
B1 to B4 are each independently chemical bonds 
R1 is a substituted C6 aryl group (m-diphenylbenzene); b1 is 1
R2 to R4 are each independently hydrogen; b2 to b4 are each independently 1
L4, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789   

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789